In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-17-00322-CR


                        STEVEN WAYNE KELLEY, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                   Donley County, Texas
                  Trial Court No. 3847, Honorable Stuart Messer, Presiding

                                    January 18, 2018

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.

      Pending before this Court is appellant Steven Wayne Kelley’s motion to dismiss

his appeal. As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure,

appellant and his attorney have signed the motion. No decision of this Court having been

delivered to date, we grant the motion. Accordingly, the appeal is dismissed. No motion

for rehearing will be entertained and our mandate will issue forthwith.


                                                         Per Curiam


Do not publish.